Case 1:19-cr-20141-JLK Document 54 Entered on FLSD Docket 11/26/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-CR-20141-JLK-2

 UNITED STATES OF AMERICA,

                Plaintiff,

 vs.

 VICTOR ROJAS,

             Defendant,
 _______________________________/

                                DEFENDANT, VICTOR ROJAS’
                                MOTION TO CONTINUE TRIAL

        COMES NOW the Defendant, VICTOR ROJAS, by and through his undersigned

 counsel, and presents herewith, his Motion to Continue Trial, therein requesting a continuance to

 a minimum of forty-five (45) days beyond the present December 9, 2019 jury trial setting, and

 states as follows:

        1.      On March 12, 2019, the Government filed its Indictment, therein charging the

 Defendant with Conspiracy to Commit Money Laundering, in violation of 18 U.S.C. §1956(h)

 [D.E. 3]

        2.      On May 3, 2019, the Defendant was arraigned at which time he entered his plea of

 not guilty. [D.E. 12]

        3.      On October 4, 2019, the Government filed its Unopposed Motion to Continue the

 Trial Date from October 21, 2019 until November 4, 2019 in this case in order to allow the Assistant

 United States Attorney assigned to this case and the U.S. Attorney’s Office for the Southern District

 of Florida to arrange the Federal Criminal Rule of Procedure Rule 20 transfer of this case from this

 Court to the U.S. District Court for the Southern District of New York where the Defendant likewise

 stands charged with money laundering activities. [D.E. 37]
Case 1:19-cr-20141-JLK Document 54 Entered on FLSD Docket 11/26/2019 Page 2 of 5



         Specifically, during February of 2019, the U.S. Attorney’s Office for the Southern District of

 New York informed the Southern District of Florida A.U.S.A. that they had returned an Indictment

 against Defendant, Victor Rojas, involving cocaine trafficking charges and money laundering charges

 with a conspiracy alleged from 2017 to February 2019.

         4.     On October 7, 2019, this Honorable Court entered its order setting the jury trial of

 this cause for December 9, 2019, with the calendar call on December 5, 2019 at 10:00 a.m. [D.E.

 39]

         5.     On October 21, 2019, this Honorable Court entered its order granting the

 undersigned counsel’s motion for substitution of counsel. [D.E. 43]

         6.     To facilitate an agreement for a Rule 20 transfer between the U.S. Attorney’s Office

 for the Southern District of New York and the U.S. Attorney’s Office for the Southern District of

 Florida, the undersigned counsel traveled to New York and met with the Assistant United States

 Attorneys assigned to the New York proceeding, however at that time that office was not inclined to

 accept the Rule 20 transfer.

         7.     At this time, discussions are ongoing towards the ultimate goal of an agreement for

 said Rule 20 transfer. The U.S. Attorney’s Office for the Southern District of Florida and the

 undersigned counsel have acted in good faith to possibly achieve that result, however as of this date

 no agreement has been reached with the U.S. Attorney’s Office for the Southern District of New York.

         The undersigned counsel is contemplating another trip to New York in an attempt to secure the

 agreement of U.S. Attorney’s Office for the Southern District of New York to accept the Rule 20

 transfer.

         8.     Further, as recent as November 22, 2019, the Government filed its Third Response to

 the Standing Discovery Order. [D.E. 53]




                                                   2
Case 1:19-cr-20141-JLK Document 54 Entered on FLSD Docket 11/26/2019 Page 3 of 5



          9. AUSA Timothy Abraham has advise that the Government will take no position om this

 motion

          9.     Therefore, it is respectfully requested that the Court continue the trial of this cause

 for a minimum of forty-five (45) days beyond the present December 9, 2019 trial setting to

 whatever date proximate thereto that is in accord with this Honorable Court’s calendar.

          10.    This motion to continue the trial is filed in the utmost of good faith and in the

 interest of justice, and is not the result of a lack of due diligence.

                        COMPLIANCE WITH SDFL LOCAL RULE 88.9

          11.    In accordance with SDFL Local Rule 88.9, the undersigned counsel has been in

 contact with Timothy Abraham, the Assistant United States Attorney assigned to this case, and he

 has advised that the Government opposes the relief requested herein.

   DEFENDANT’S ACKNOWLEDGMENT OF SPEEDY TRIAL EXCLUDABLE TIME

          12.    The Defendant, VICTOR ROJAS, has been advised of his right to a speedy trial

 under the Speedy Trial Act, 18 U.S.C. §3161.

          13.    The Defendant freely and voluntarily waives his constitutional right to a speedy

 trial in this matter, and fully understands that the period of this continuance will be excluded from

 the computation of applicable time for the purposes of the Speedy Trial Act.

          14.    Further, the Defendant has authorized his attorney, Ana M. Davide, Esq., to advise

 this Honorable Court of his waiver of speedy trial in this cause as stated herein.

          WHEREFORE, Defendant, VICTOR ROJAS, respectfully prays that this Honorable

 Court enter its order granting the within Motion to Continue Trial for a minimum of forty-five (45)

 days beyond the present December 9, 2019 trial setting to whatever date proximate thereto that is

 in accord with this Honorable Court’s calendar.


                                                     3
Case 1:19-cr-20141-JLK Document 54 Entered on FLSD Docket 11/26/2019 Page 4 of 5



        15. AUSA Timothy Abraham has advise that the Government takes no position as to this

 motion.




                                                       Respectfully submitted,

                                                       Ana M. Davide, Esq.
                                                       Florida Bar No. 875996
                                                       2929 SW 3rd Ave., Suite 420
                                                       Miami, Florida 33129
                                                       Telephone: (305) 854-6100
                                                       Fax: (305) 854-6197
                                                       E-mail: ana@anadavidelaw.com
                                                       (Counsel for Defendant, Victor Rojas.)

                                                       /s/ Ana M. Davide_____
                                                       Ana M. Davide, Esq.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 26 day of November, 2019, I electronically filed the

 foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

 document is being served this day on all counsel of record or pro se parties identified on the

 attached service List in the manner specified, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those counsel or parties who are

 not authorized to receive electronically Notices of Electronic Filing.

                                                       Ana M. Davide, Esq.
                                                       Florida Bar No. 875996
                                                       2929 SW 3rd Ave., Suite 420
                                                       Miami, Florida 33129
                                                       Telephone: (305) 854-6100
                                                       Fax: (305) 854-6197
                                                       E-mail: ana@anadavidelaw.com
                                                       (Counsel for Defendant, Victor Rojas.)

                                                       /s/ Ana M. Davide_____
                                                   4
Case 1:19-cr-20141-JLK Document 54 Entered on FLSD Docket 11/26/2019 Page 5 of 5



                                                  Ana M. Davide, Esq.




                                      SERVICE LIST

                          United States of America v. Victor Rojas
                                Case No. 19-CR-20141-JLK-2
                  United States District Court, Southern District of Florida

 Timothy J. Abraham, A.U.S.A.
 United States Attorney's Office
 Southern District of Florida
 99 NE 4th Street
 Miami, FL 33132
 Telephone: (305) 961-9438
 Fax: (305) 536-7599
 Email: Timothy.Abraham2@usdoj.gov

 Daren Grove, A.U.S.A.
 United States Attorney’s Office
 Southern District of Florida
 99 NE 4th Street
 Miami, FL 33132
 Tele: (954) 660-5774
 Email: daren.grove@usdoj.gov




                                              5
